                                Case 2:15-cv-01079-ROS Document 270 Filed 07/15/19 Page 1 of 2




                     1 J. Scott Conlon, #011829
                       RENAUD COOK DRURY MESAROS, PA
                     2 One North Central, Suite 900
                       Phoenix, Arizona 85004-4417
                     3 Telephone: (602) 307-9900
                       Facsimile: (602) 307-5853
                     4 E-mail:    docket@rcdmlaw.com
                                  sconlon@rcdmlaw.com
                     5 Attorneys for Defendants Corizon
                       Health, Inc. and Charles L. Ryan
                     6
                     7                             IN THE UNITED STATES DISTRICT COURT
                     8                                   FOR THE DISTRICT OF ARIZONA
                     9     Robert William Dutcher,                                   Case No. 2:15-cv-01079-ROS
                    10                                   Plaintiff,
                           v.                                                        NOTICE OF SETTLEMENT
                    11
                           Charles L. Ryan, et al.,
                    12
                                                         Defendants.
                    13
                    14             NOTICE IS HEREBY GIVEN that Plaintiff and Defendants have reached a
                    15     settlement in this matter. The parties will now draft and finalize the settlement documents. A
                    16     stipulation to dismiss with prejudice and proposed form of order will be filed with the Court
                    17     after the settlement documents have been executed.
                    18             RESPECTFULLY SUBMITTED this 15th day of July, 2019.
                    19
                                                                       RENAUD COOK DRURY MESAROS, PA
                    20
                    21
                    22                                                 By       s/J. Scott Conlon
                                                                            J. Scott Conlon
                    23                                                      One North Central, Suite 900
                                                                            Phoenix, Arizona 85004-4417
                    24                                                      Attorneys for Defendants Corizon Health, Inc.
                                                                            and Charles L. Ryan
                    25
                    26
      LAW OFFICES

 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900           (Page 1, 2:15-cv-01079-ROS)                 3306-0182
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
                                                                                                                 3924160_1.docx
F         (602) 307-5853
                                Case 2:15-cv-01079-ROS Document 270 Filed 07/15/19 Page 2 of 2




                     1                                    CERTIFICATE OF SERVICE
                     2             I hereby certify that on this 15th day of July, 2019, I electronically transmitted the
                     3     attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal
                     4     of a Notice of Electronic Filing to the CM/ECF registrant(s):
                     5     James L. Williams
                           Esther L. Sivak
                     6     Schmitt Schneck Casey Even & Williams, P.C.
                           1221 E. Osborn Rd., Ste. 105
                     7     Phoenix, AZ 85014
                           Attorneys for Plaintiff
                     8
                     9     s/I. Tuuling
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
      LAW OFFICES

 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900           (Page 2, 2:15-cv-01079-ROS)               3306-0182
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
                                                                                                              3924160_1.docx
F         (602) 307-5853
